Van Brunt, P. J.
It appearing that all the defendants except the moving parties have waived all rights under the undertaking, there seems to be no reason why the defendants, before the court, should not enforce their rights under the undertaking in question.
As far as they are concerned the record shows that it has been determined that the plaintiff was not entitled to the injunction granted, and as it appears that everybody else has released whatever rights they might have had in the undertaking, there is no reason why the defendants should not be allowed to-seek indemnity for such damages as they have sustained.
The order appealed from should be affirmed, with ten dollars costs and disbursements.